DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “comprising at least a first jointless transition and a second jointless transition in the helical wire coil.” It is unclear if either of the first and second jointless transitions is meant to be the same transition as described in claims 1 and 6 or if they are intended to be 2 additional transitions.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin et al. (US 2013/0046285 A1).
Regarding claim 1, Griffin et al. discloses a catheter (10 Fig 1, [0023] “the medical device may be a catheter 10”) having jointless transitions in flexibility ([0052] “without splicing, welding, brazing or other means of joining two wires together”), comprising: an elongate, flexible tubular body (12 Fig 1), having a proximal end (16 Fig 1), a distal end (39 Fig 4B) and a tubular side wall (24+26 Fig 4B, [0032] “the shaft 12 includes a generally tubular construction including an inner tubular assembly and/or member 24, and an outer tubular assembly and/or member 26”) defining at least one lumen (15 Fig 4B) extending axially therethrough; a helical wire coil (75 Fig 4A) in the side wall, the coil having a first zone (77 Fig 4A) in which the wire has a first radial dimension ([0056] ”continuous wire 75 may include a proximal portion 77 having a first circular cross-sectional profile”, the dimension is the diameter of the first circular cross-sectional profile) separated by a transition (78 Fig 4A) from a second zone (79 Fig 4A) in which the wire has a second radial dimension ([0056] “a distal portion 79 having a second circular cross-sectional profile”, the dimension is the diameter of the second circular cross-sectional profile)); wherein the first zone, the transition and the second zone are formed from a single, continuous wire ([0052] “continuous wire 75”).  
Regarding claim 2, Griffin et al. discloses the catheter of claim 1. Griffin et al. further discloses wherein the first radial dimension is a diameter (the first and second circular cross-sectional profiles have diameters).
Regarding claim 3, Griffin et al. discloses the catheter of claim 1. Griffin et al. further discloses wherein the transition has an axial length of no more than about 2 cm (See 78 Fig 4A, [0055] “a stepwise transition”, in a stepwise transition, the axial length of the transition 78 is equal to the diameter of the continuous wire with is smaller than 2 cm).
Regarding claim 4, Griffin et al. discloses the catheter of claim 1. Griffin et al. further discloses wherein the transition has an axial length of no more than about 2 cm (See 78 Fig 4A, [0055] “a stepwise transition”, in a stepwise transition, the axial length of the transition 78 is equal to the diameter of the continuous wire with is smaller than 1 cm).
Regarding claim 5, Griffin et al. discloses the catheter of claim 1. Griffin et al. further discloses wherein the lumen (15 Fig 4B) has the same inside diameter (See constant inner diameter of lumen 15 Fig 4B) in the proximal zone (77 Fig 4A) and the distal zone (79 Fig 4A).
Regarding claim 6, Griffin et al. discloses the catheter of claim 1. Griffin et al. further discloses wherein the transition (78 Fig 4A) is located within about 5 cm ([0059] “distal end 39 may be positioned about 2 cm or less, about 1 cm or less, or about 0.5 cm or less from transition region 78 of continuous wire 75”) from the distal end of the catheter (39 Fig 4B).
Regarding claim 7, Griffin et al. discloses the catheter of claim 6. Griffin et al. further discloses comprising at least a first jointless transition and a second jointless transition in the helical wire coil ([0055] “Although continuous wire 75 is shown with one transition region 78, one or more additional transition regions may be included in continuous wire 75.”).
Regarding claim 10, Griffin et al. discloses the catheter of claim 1. Since this claim is interpreted as a product by process claim, see MPEP 2113, the claims are not limited to the manipulations of the recited steps. Only the structure implied by the steps. In this case, the structure implied by winding a wire coil to form a tubular body, and thereafter exposing a portion of the tubular body to a pickling agent is the same as the structure implied by chemical etching of the wire, the portion of the wire that is [0065].
Regarding claim 11, Griffin et al. discloses the catheter of claim 10. Since this claim is interpreted as a product by process claim, see MPEP 2113, the claims are not limited to the manipulations of the recited steps. Only the structure implied by the steps. In this case, the structure implied by wherein the pickling agent comprises an acid solution is the same as the structure implied by chemical etching of the wire, the portion of the wire that is treated will have a uniformly smaller diameter than the untreated portion. Griffin et al. teaches wherein the distal portion of the continuous wire may be formed by chemical etching [0065].
Regarding claim 12, Griffin et al. discloses the catheter of claim 10. Since this claim is interpreted as a product by process claim, see MPEP 2113, the claims are not limited to the manipulations of the recited steps. Only the structure implied by the steps. In this case, the structure implied by formed by the process of exposing a portion of a wire a pickling agent, and thereafter winding the wire into a tubular body is the same as the structure implied by chemical etching of the wire, the portion of the wire that is treated will have a uniformly smaller diameter than the untreated portion. Griffin et al. teaches wherein the distal portion of the continuous wire may be formed by chemical etching [0065].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin et al. (US 2013/0046285 A1) in view of Zhou et al. (US 2006/0111649 A1).
Regarding claim 8, Griffin et al. discloses the catheter of claim 2. However, Griffin et al. is silent to wherein the wire in the first zone has a diameter that is at least about 0.0002 inches greater than the diameter of the wire in the second zone.  
Zhou et al. teaches a catheter (Fig 1) having jointless transitions in flexibility (Fig 5, the wires are continuous, [0028] “wires 22a/b/c may have a constant shape and/or only include differences in diameter.”), wherein the wire in the first zone (24’ Fig 5) has a diameter that is at least about 0.0002 inches greater than the diameter of the wire in the second zone (22 Fig 7, [0037] “first section 24' with a diameter of about 0.002 to about 0.005 inches and second section 26 with a diameter of about 0.001 to about 0.004 inches.” A diameter of 0.002in is 0.001in greater than a diameter of about 0.001in, which is at least 0.0002in greater). It would have been obvious to one of ordinary skill at the time of effective filing to modify the wires of Griffin et al. to be sized as taught by Zhou et al. to provide an optimal difference in flexibility between the zones.
Regarding claim 9, modified Griffin et al. teaches the catheter of claim 8. Modified Griffin et al. further teaches wherein the wire in the first zone has a diameter that is at least about 0.0004 inches greater than the diameter of the wire in the second zone (22 Fig 7, [0037] “first section 24' with a diameter of about 0.002 to about 0.005 inches and second section 26 with a diameter of about 0.001 to about 0.004 inches.” A diameter of 0.002in is 0.001in greater than a diameter of about 0.001in, which is at least 0.0004in greater).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873.  The examiner can normally be reached on Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783